Name: 82/238/EEC: Commission Decision of 29 March 1982 approving a programme relating to processing and marketing in the horticultural sector in Ireland pursuant to Council Regulation (EEC) No 355/77 (Only the English text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1982-04-21

 Avis juridique important|31982D023882/238/EEC: Commission Decision of 29 March 1982 approving a programme relating to processing and marketing in the horticultural sector in Ireland pursuant to Council Regulation (EEC) No 355/77 (Only the English text is authentic) Official Journal L 106 , 21/04/1982 P. 0026 - 0026*****COMMISSION DECISION of 29 March 1982 approving a programme relating to processing and marketing in the horticultural sector in Ireland pursuant to Council Regulation (EEC) No 355/77 (Only the English text is authentic) (82/238/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 355/77 of 15 February 1977 on common measures to improve the conditions under which agricultural products are processed and marketed (1), and in particular Article 5 thereof, Whereas on 29 July 1981 the Irish Government forwarded the programme relating to processing and marketing in the horticultural sector and on 17 September 1981 provided additional details; Whereas this programme relates to the expansion, centralization, modernization and rationalization of processing and marketing facilities for fruit, vegetables, mushrooms, nursery products, herbal and medicinal plants, flowers and bulbs with the aim of stabilizing the producers' income; whereas it is therefore a programme within the meaning of Regulation (EEC) No 355/77; Whereas for the fruit, vegetable and mushroom sector the programme contains sufficient details referred to in Article 3 of Regulation (EEC) No 355/77, indicating that the objectives laid down in Article 1 of the said Regulation can be achieved in respect of these sectors; whereas the scheduled time for implementation of the programme does not exceed the time limit laid down in Article 3 (1) (g) of this Regulation; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Agricultural Structure, HAS ADOPTED THIS DECISION: Article 1 The programme relating to processing and marketing in the horticultural sector, communicated by the Irish Government on 29 July 1981 and supplemented on 17 September 1981, pursuant to Regulation (EEC) No 355/77, is hereby approved, for the processing and marketing of fruit, vegetables and mushrooms. Article 2 This Decision is addressed to Ireland. Done at Brussels, 29 March 1982. For the Commission Poul DALSAGER Member of the Commission (1) OJ No L 51, 23. 2. 1977, p. 1.